                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                               CRIMINAL ACTION
                                                       NO. 06-140-1
             v.

RAYMOND MAINOR



                                       ORDER

      AND NOW, this 29th day of July, 2019, upon consideration of Raymond Mainor’s

Motion for Reduction of Sentence (ECF No. 246), and the Government’s Response thereto (ECF

No. 253), IT IS HEREBY ORDERED that Mainor’s Motion is GRANTED IN PART AND

DENIED IN PART as follows:

          1. Mainor’s motion to reduce his term of imprisonment is DENIED.

          2. Mainor’s motion to reduce his term of supervised release is GRANTED.

             Mainor’s term of supervised release is REDUCED from 240 months to 192

             months.

                                                BY THE COURT:



                                                /s/ Wendy Beetlestone
                                                _______________________________
                                                WENDY BEETLESTONE, J.
